Holcomb, J.
On a motion to confirm a sale of real estate made by the sheriff in pursuance of a decree entered in foreclosure proceedings, objections were interposed on the ground that the order of sale was not returned within sixty days. A failure to return an order of sale in the execution of a decree in foreclosure proceedings within sixty days is no sufficient reason for withholding confirmation of a sale made thereunder. Amoskeag Savings Bank v. Robbins, 53 Nebr., 776; Philadelphia Mortgage & Trust Co. v. Hutchins, 61 Nebr., 2, decided at the present sifting.
The judgment is
Affirmed.